

	

		II

		109th CONGRESS

		2d Session

		S. 2354

		IN THE SENATE OF THE UNITED STATES

		

			March 2, 2006

			Mr. Nelson of Florida

			 (for himself, Ms. Collins,

			 Mr. Rockefeller,

			 Mrs. Boxer, Mr.

			 Kerry, Ms. Mikulski,

			 Mr. Feingold, Mr. Dorgan, and Mr.

			 Kohl) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to reduce

		  the coverage gap in prescription drug coverage under part D of such title based

		  on savings to the Medicare program resulting from the negotiation of

		  prescription drug prices.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Medicare Prescription Drug Gap

			 Reduction Act of 2006.

		2.Reducing

			 coverage gapSection

			 1860D–2(b) of the Social Security Act (42 U.S.C. 1395w–102(b)) is

			 amended—

			(1)in paragraph

			 (3)(A), by striking paragraph (4) and inserting paragraph

			 (4), subject to the increase described in paragraph (7); and

			(2)by adding at the

			 end the following new paragraph:

				

					(7)Increase of

				initial coverage limit based on medicare savings due to negotiation of drug

				pricesFor each year (beginning with 2006), the Secretary shall

				increase the initial coverage limit for the year specified in paragraph (3) so

				that the aggregate amount of increased expenditures from the Medicare

				Prescription Drug Account as a result of such increase under this paragraph in

				the year (as estimated by the Office of the Actuary of the Centers for Medicare

				& Medicaid Services) is equal to the aggregate amount of reduced

				expenditures from such Account that the Office of the Actuary estimates will

				result in the year as a result of the application of the amendment made by

				section 3(a) of the Medicare Prescription

				Drug Gap Reduction Act of

				2006.

					.

			3.Negotiating fair

			 prices for medicare prescription drugs

			(a)In

			 GeneralSection 1860D–11 of the Social Security Act (42 U.S.C.

			 1395w–111) is amended by striking subsection (i) (relating to noninterference)

			 and inserting the following:

				

					(i)Authority To

				Negotiate Prices With Manufacturers

						(1)In

				generalSubject to paragraph (4), in order to ensure that

				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the

				lowest possible price, the Secretary shall have authority similar to that of

				other Federal entities that purchase prescription drugs in bulk to negotiate

				contracts with manufacturers of covered part D drugs, consistent with the

				requirements and in furtherance of the goals of providing quality care and

				containing costs under this part.

						(2)Mandatory

				responsibilitiesThe Secretary shall be required to—

							(A)negotiate

				contracts with manufacturers of covered part D drugs for each fallback

				prescription drug plan under subsection (g); and

							(B)participate in

				negotiation of contracts of any covered part D drug upon request of an approved

				prescription drug plan or MA–PD plan.

							(3)Rule of

				constructionNothing in paragraph (2) shall be construed to limit

				the authority of the Secretary under paragraph (1) to the mandatory

				responsibilities under paragraph (2).

						(4)No particular

				formulary or price structureIn order to promote competition

				under this part and in carrying out this part, the Secretary may not require a

				particular formulary or institute a price structure for the reimbursement of

				covered part D

				drugs.

						.

			(b)Effective

			 DateThe amendment made by subsection (a) shall take effect as if

			 included in the enactment of section 101 of the Medicare Prescription Drug,

			 Improvement, and Modernization Act of 2003 (Public Law 108–173).

			

